            Case 3:18-cv-05634-VC Document 36 Filed 03/07/19 Page 1 of 2



 1   PETER J. CORCORAN, III (SB 224181)
     CORCORAN IP LAW, PLLC
 2   2019 Richmond Road, Suite 380
     Texarkana, Texas 75503
 3   Tel: (903) 701-2481
     Fax: (844) 362-3291
 4   Email: peter@corcoranip.com

 5   Attorneys for Plaintiff
     REIGNTEK IP LLC
 6

 7   COOLEY LLP
     HEIDI L. KEEFE (178960) (hkeefe@cooley.com)
 8   MARK R. WEINSTEIN (193043) (mweinstein@cooley.com)
     REUBEN H. CHEN (228725) (rchen@cooley.com)
 9   3175 Hanover Street
     Palo Alto, CA 94304-1130
10   Telephone: (650) 843-5000
     Facsimile: (650) 849-7400
11
     Attorneys for Defendant
12   BitTorrent, Inc.

13

14                                     UNITED STATES DISTRICT COURT
15                                    NORTHERN DISTRICT OF CALIFORNIA
16                                        SAN FRANCISCO DIVISION
17

18   Reigntek IP LLC,                                     Case No. 3:18-cv-05634-VC

19                       Plaintiff,                       STIPULATED DISMISSAL WITH
                                                          PREJUDICE
20          v.

21   BitTorrent, Inc.,

22                       Defendant.

23

24          WHEREAS, Plaintiff Reigntek IP LLC (“Reigntek”) filed its Complaint in this action on

25   September 13, 2018 (ECF No. 1);

26          WHEREAS, BitTorrent, Inc. (“BitTorrent”) has answered the Complaint denying infringement

27   and denying that Reigntek is entitled to any relief (ECF No. 30); and

28
                                                                     STIPULATED DISMISSAL WITH PREJUDICE
                                                     1.                        CASE NO. 3:18-CV-05634-VC
            Case 3:18-cv-05634-VC Document 36 Filed 03/07/19 Page 2 of 2



 1          WHEREAS, Reigntek and BitTorrent have met and conferred regarding the allegations in the

 2   Complaint and the parties have agreed to a dismissal of this action with prejudice and that they will

 3   bear their own attorneys’ fees, costs, and expenses;

 4          NOW, THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties

 5   hereby stipulate to dismissal of this action with prejudice, with each party to bear its own attorneys’

 6   fees, costs, and expenses.

 7          IT IS SO STIPULATED.

 8   Dated: March 7, 2019                          CORCORAN IP LAW PLLC
                                                   PETER J. CORCORAN, III (SB 224181)
 9

10
                                                   /s/ Peter J. Corcoran III
11                                                 Peter J. Corcoran, III (SB 224181)
                                                   Attorneys for Plaintiff
12                                                 Reigntek IP LLC
13
     Dated: March 7, 2019                          COOLEY LLP
14                                                 HEIDI L. KEEFE (178960)
                                                   MARK R. WEINSTEIN (193043)
15                                                 REUBEN H. CHEN (228725)
16

17                                                 /s/ Reuben H. Chen
                                                   Reuben H. Chen (228725)
18                                                 Attorneys for Defendant
                                                   BitTorrent, Inc.
19

20
                                   LOCAL RULE 5-1(i)(3) ATTESTATION
21
            The undersigned attests that the concurrence in the filing of the foregoing document was
22
     obtained from all of its signatories.
23
     Dated: March 7, 2019                          COOLEY LLP
24

25
                                                   /s/ Reuben H. Chen
26
                                                   Reuben H. Chen (228725)
27

28
                                                                      STIPULATED DISMISSAL WITH PREJUDICE
                                                      2.                        CASE NO. 3:18-CV-05634-VC
